Title: From Thomas Jefferson to Andrew Cock, 9 March 1821
From: Jefferson, Thomas
To: Cock, Andrew

Monticello
Mar. 9. 21.Th: Jefferson acknoleges the reciept of mr Cock’s favor of Feb. 14. and, past attention himself to the pursuits to which it relates he makes the best disposition of it in his power by delivering it to
			 the Secretary of the Agricultural society of this quarter presided by mr Madison, who will doubtless avail themselves of the communication he has been so kind as to make. he prays him to accept his respectful salutations.